Citation Nr: 0836014	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  06-10 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from December 1966 to 
September 1968.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  Right and left ear hearing loss was demonstrated on 
examination for induction into service, and has not been 
shown by competent clinical evidence of record to have 
increased in service.

2.  Tinnitus was initially demonstrated years after service, 
and has not been shown by competent clinical evidence of 
record to be etiologically related to service. 

3.  PTSD has been linked by competent evidence to verified 
military stressors.


CONCLUSIONS OF LAW

1.  Pre-existing bilateral hearing loss was not aggravated by 
active service, nor may it be presumed (as an organic disease 
of the nervous system) to have been so aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309 (2007).

2.  Tinnitus was not incurred in, or aggravated by, active 
service, nor may it be presumed (as an organic disease of the 
nervous system) to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309 (2007).

3.  PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters dated in August 2004 and 
November 2004 from the agency of original jurisdiction (AOJ) 
to the appellant.  These letters informed the appellant of 
what evidence was required to substantiate his claims for 
service connection.  This letter also informed him of his and 
VA's respective duties for obtaining evidence.  A VA letter 
issued in April 2006 discussed the law pertaining to the 
assignment of a disability evaluation and an effective date 
in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  As 
such, there was no defect with respect to timing of the VCAA 
notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA post-
service treatment and examinations.  Additionally, the claims 
file contains the veteran's own statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record for the time period at issue but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Hearing loss and tinnitus, as organic diseases of the nervous 
system, will be presumed to have been incurred or aggravated 
in service if manifested to a compensable degree within one 
year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  

The determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385 (2007).

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a); see Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306.  Temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306- 07 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2007).  The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994) (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. §1154(b); 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Analysis

Hearing loss and tinnitus

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus, so they must be denied.  38 C.F.R. 
§ 3.102.  

The veteran underwent audiometric examination on examination 
for induction into service, in December 1965.  The values 
noted on that audiological evaluation have been converted 
from American Standards Association (ASA) units to 
International Standards Organization (ISO) units since the 
examination was conducted prior to October 31, 1967, and the 
values must be converted to reflect the type of units 
recognized in 38 C.F.R. § 3.385.  The reported findings, as 
converted from ASA units to ISO units, were:

HERTZ
500
1000
2000
3000
4000
Right
30
15
25

15
Left
40
20
20

20

As noted in Hensley, audiometric findings above 20 decibels 
at a relevant Hertz level indicate some form of hearing loss.  
As the veteran's hearing at 500 Hertz was shown to be 30 
decibels in the right ear, and 40 decibels in the left ear, 
bilateral hearing loss was demonstrated on examination for 
induction into service, and the presumption of soundness on 
induction does not attach as to hearing loss.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2007).  The law 
further provides that, if a pre- existing disorder is noted 
upon entry into service, the veteran cannot bring a claim for 
service incurrence for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case, the provisions of 38 U.S.C.A § 1153 
(West 2002) and 38 C.F.R. § 3.306 (2007) apply, and the 
burden falls on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

The Board concedes that the veteran was exposed to acoustic 
trauma in service, as consistent with the circumstances of 
his service, as his DD Form 214 reflects that he received a 
rifle expert M-14 badge (SPS M-14) and that his military 
occupational specialty was heavy vehicle driver.  38 U.S.C.A. 
§ 1154(a) (West 2002).  However, the veteran's service 
medical records are entirely negative for any complaint, 
treatment, or diagnosis of hearing loss or tinnitus.  The 
veteran did not report any complaints referable to his ears 
in the manner now alleged (i.e., hearing loss or ringing of 
the ears), including during his military separation 
examination.  

Although the separation examination was conducted in 
September 1968, subsequent to October 31, 1967, due to the 
similarity of findings as compared to those reported on the 
induction examination, and with resolution of doubt in the 
veteran's favor, the values noted on audiometric examination 
conducted at the time of examination for separation from 
service, in September 1968, have also been converted from ASA 
units to ISO units.  To not do so would result in 
demonstration of significant improvement in hearing ability 
during service.  The reported findings, as converted from ASA 
units to ISO units, were:

HERTZ
500
1000
2000
3000
4000
Right
30
15
25

15
Left
35
20
20

20

The veteran's separation examination report shows that the 
veteran's hearing ability was unchanged from that noted on 
examination for induction into service, with the exception of 
improvement in left ear hearing ability at 500 Hertz.  There 
were no reported complaints or findings relative to tinnitus.  
This is probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incident in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had any problems with his hearing or tinnitus at 
his discharge from service, then he would have at least 
mentioned this during his military examination.  See 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation . . . 
.").

There also is no objective evidence of tinnitus or increased 
hearing loss during the years immediately following the 
veteran's discharge from active military service.  In fact, 
the evidence of record does not contain any demonstration of 
increased bilateral hearing loss, or complaint of tinnitus, 
subsequent to service until a report of audiological 
evaluation in June 2005, more than 36 years after his 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  
The Board notes that, in the absence of demonstration of 
continuity of symptomatology, or a competent nexus opinion, 
the initial demonstration of current increased hearing loss 
disability, or complaint of tinnitus, years after service, is 
too remote from service to be reasonably related to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Although the Board concedes that the veteran was exposed to 
acoustic trauma in service, and according to the findings of 
the June 2005 VA audiological examination, the veteran has 
tinnitus and sufficient bilateral hearing loss to meet the 
threshold minimum requirements of 38 C.F.R. § 3.385 to be 
considered an actual hearing loss disability for VA purposes, 
there is no persuasive medical nexus evidence of record 
indicating or otherwise suggesting that his bilateral hearing 
loss was aggravated in service, or that his tinnitus was 
incurred during his military service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  See also 38 C.F.R. § 3.385.  
Significantly, the VA examiner who performed the June 2005 
audiological evaluation has not associated the veteran's 
hearing loss disability or tinnitus with his history of noise 
exposure while in the military.  See Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Rather, it 
was noted that the veteran reported a history of exposure to 
mortars, rockets and small arms fire, construction work of 30 
years, and use of a chain saw.

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
his current tinnitus or whether his current bilateral hearing 
loss disability is due to aggravation of hearing loss in 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  See, too, Savage v. Gober 10 Vet. App. at 495-498.  
Because of this, his allegations, alone, have no probative 
value without medical evidence substantiating them.  In view 
of the foregoing, the Board finds that the record does not 
contain competent evidence of a relationship between the 
current bilateral hearing loss disability and tinnitus and 
the veteran's military service.  As the preponderance of the 
evidence is against his claims, the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

PTSD

The veteran asserts that service connection is warranted for 
PTSD that is due to Vietnam related stressors.  The veteran's 
service personnel records establish that he served in Vietnam 
from September 1967 to September 1968.  His DD Form 214 
establishes that his military occupational specialty was 
heavy vehicle driver.  A February 2007 VA progress note 
contains a diagnosis of PTSD, combat related, due to reported 
stressors in Vietnam.  His reported stressors include being 
part of a convoy in which the truck behind him was blown up, 
seeing the bodies of dead soldiers and having to carry them 
back to Camp Eagle, and being involved in rocket and mortar 
attacks at Camp Eagle in May 1968.  

The veteran does not contend, and the record does not 
establish, that he engaged in combat activity with the enemy.  
As such, his reported stressors must be verified.  38 
U.S.C.A. § 1154(b) (West 2002); see Doran v. Brown, 6 Vet. 
App. 283, 288-289 (1994)..  However, as noted above, in each 
case where a veteran is seeking service connection for any 
disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown 
by such veteran's service record, the official history of 
each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

With respect to verified supporting evidence that the 
veteran's claimed in-service stressors actually occurred, the 
Board observes that in June 2005, the U.S. Army and Joint 
Services Records Research Center (JSRRC) (formerly U.S. Armed 
Services Center for Unit Records Research (CURR)) indicated 
that it could not verify, from the available combat unit 
records from the 855th General Supply Company, that the 
veteran was in a convoy when the truck behind him was blown 
up by a mine.  However, it was noted that convoys on main 
U.S. supply routes were subject to mining, sapper, ambush and 
sniper attacks.  It was also indicated that Operational 
Reports submitted by Headquarters, 101st Airborne Division 
for the period ending July 31, 1968 shows that Camp Eagle 
received a combined rocket and mortar attack on May 21, 1968 
from 12:30 a.m. to approximately 4:00 a.m..  However, the 
JSRRC indicated that it could not verify from available 
combat unit records that the veteran saw bagged bodies.  

A March 2006 Deferred Rating Decision indicates that the RO 
requested on March 7, 2006 that JSRRC confirm whether the 
veteran's company, the 855th General Supply Company, was 
present at Camp Eagle on May 21, 1968.  In January 2007, the 
JSRRC reported that it verified the Camp Eagle attack, but 
could not verify that the veteran was present during the 
attack.  The Board finds that in its response, the JSSRC did 
not verify whether the 855th General Supply Company was in 
fact present at Camp Eagle on May 21, 1968, per the March 
2006 RO request.  

The record reflects that B.R.L., LTC USAR Retired, provided 
letters dated in March 2006 and June 2007 in support of the 
veteran's claim for service connection for PTSD.  In the 
letters dated in March 2006 and June 2007, B.R.L., LTC USAR 
Retired, reported that he had been assigned as Commander of 
Task Force Lane 26-4, a logistical support activity, from 
February 1968 until August 1968.  He reported that he had 
moved the Task Force north from Da Nang to Phu Bai in early 
March 1968 to support the 101st Airborne Division at Camp 
Eagle.  He stated that the veteran had been a 5-ton, 5,000-
gallon truck tank driver assigned to the unit, and was 
required to transport JP4 fuel to forward fire support bases 
deep in enemy territory, such as LZ Sally.  He indicated that 
those convoys came under enemy fire on numerous occasions.  
He further stated that in May 1968, Camp Eagle came under 
heavy ground and rocket attack lasting several hours and 
requiring support activity to provide gunship refueling and 
rearming all night long.

The record contains service personnel records which confirm 
that B.R.L., LTS USAR Retired, served with the 80th General 
Support Group to August 1968, as a personnel with Task Force 
Lane 26-4.  The records also confirm that the veteran served 
with Task Force Lane 26-4 to September 1968.

Despite the Board's finding that there has not been 
verification that the veteran in particular, or the veteran's 
company, the 855th General Supply Company, in general, was 
present at Camp Eagle on May 21, 1968, objective evidence of 
record, when considered in conjunction with the circumstances 
of the veteran's military service in Vietnam, is sufficient 
to verify the veteran experienced the reported convoy 
stressors in service.  As there has been verification of an 
alleged stressor upon which the February 2007 PTSD diagnosis 
was based, the Board finds that the evidence of record 
supports a grant of service connection for PTSD.  38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for PTSD is granted



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


